UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM ESCALERA, JR.,

                                  Plaintiff,
                                                                     17-CV-4691 (CM)
                      -against-
                                                       ORDER DENYING REQUEST FOR PRO
 SAMARITAN VILLAGE MEN’S                                       BONO COUNSEL
 SHELTER, et al.,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff is proceeding in this matter pro se and in forma pauperis. On September 27,

2019, the Court directed Plaintiff to file an amended complaint. On September 30, 2019, Plaintiff

moved for appointment of pro bono counsel.

        The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172.

        Because it is too early in the proceedings for the Court to assess the merits of the action,

Plaintiff’s motion for counsel is denied without prejudice to renewal at a later date. The Court

grants Plaintiff sixty days from the date of this order to file an amended complaint.

                                               CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s motion for pro bono counsel (ECF No. 24) is denied without prejudice.

        Plaintiff must submit an amended complaint that complies with the September 27, 2019

order. Plaintiff is directed to submit the amended complaint to this Court’s Pro Se Intake Unit
within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 17-CV-4691 (CM). No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     November 12, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
